DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, subspecies laii, and subspecies Ibii, as defined in the Office Action to include claims 1, 14, 18, 22, 23, 28, 30, 37, 38, 40, 45, 47, 48, 49, 56, and 71 in the reply filed on October 28, 2020 is acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Correction is required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 22 recites “the at least one of the plurality of cross-sections is defined as coplanar relative to the adjustable magnetic field generator”, however this language is not used in the specification.

Claim Objections
Claims 22, 48, and 49 objected to because of the following informalities:  
Claim 22 recites “the at least one of the plurality of cross-sections”. This lacks antecedent basis as “a plurality of cross-sections” had not been introduced prior. This should be corrected to recite “the at least one cross-section”.
Claim 49 recites “the AC electric current source”. Claim 48 from which it depends recited “the electric current source is an alternating current source”. Claim 48 should be corrected to recite “the electric current source is an alternating current (AC) source” in order to establish antecedent basis for claim 49.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adjustable magnetic field generator” which is recited in claims 1, 22, 23, 28, 37, 45, and 56;
 “electric current source” which is recited in claims 1, 23, 28, and 48;
 “static magnetic field sources” which is recited in claims 37 and 38;
“electromechanically-actuated static magnetic field sources” which is recited in claims 38 and 40;
“alternating current source” / “AC electric current source” which is recited in claims 28, 30, 48, and 49; and
“magnetic field source” which is recited in claim 56.


The claim limitations related to electric field generation including “electric current source” and “alternating current source” / “AC electric current source” do not appear to have sufficient structure. It is mentioned in the specification that “the electric current source may be a DC current source to generate a DC electric field within the volume, or it may be an AC current source to generate an AC electric field within the volume” [0043], however there is not disclosed structure for the DC current source or AC current source. Further, the figures with “electric current source” as a block diagram (e.g. figs. 1A-E) do not provide structure for the current source.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 18, 22, 23, 28, 30, 37, 38, 40, 45, 47, 48, 49, 56, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 recites “the electronic controller synchronizes operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit”. This synchronization is a computer-implemented limitation. For computer-implemented limitations, applicant must disclose the underlying necessary algorithm(s) for accomplishing the claimed functions. See MPEP § 2161.01(1). Referring to that section, it is not enough that one skilled in the art would be able to devise an algorithm for achieving the claimed results. Rather, the specification must detail how the inventor intends to execute the claimed function in order to satisfy the written description requirement. While Applicant’s specification refers to the synchronization in paragraphs [0026], [0065], and [0072], details are not provided as to how the synchronization of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit is performed. Therefore, Applicant has failed to provide adequate written description for the computer-implemented functions/results claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 18, 22, 23, 28, 30, 37, 38, 40, 45, 47, 48, 49, 56, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23, 28, 30, 48, and 49 recite “electric current source” and “alternating current source” / “AC electric current source” which were interpreted under 35 USC 112(f) as presented in the above analysis. It is mentioned in the specification that “the electric current source may be a DC current source to generate a DC electric field within the volume, or it may be an AC current source to generate an AC electric field within the volume” [0043], however there is not disclosed structure for the DC current source or AC current source. Further, the figures with “electric current source” as a block diagram (e.g. figs. 1A-E) do not provide structure for the current source. Therefore, the disclosure does not provide sufficient corresponding structure for limitation(s) invoking 35 U.S.C. 112(f). Therefore, it is unclear what specific structure(s) applicant intends to use to accomplish the functions associated with the claimed “electric current source” and “alternating current source” / “AC electric current source”.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 18, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 14, 18, and 22 appear to further limit the volume. However, as the volume is not part of the apparatus, these claims do not appear to further limit the apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 18, 22, 23, 45, 47-49, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catheline et al. (US 2016/0367143) (hereinafter “Catheline”) in view of Chang et al. (US 6,535,625) (hereinafter “Chang”) and Wen (US 6,520,911).
Regarding claim 1, Catheline discloses an acoustic-electromagnetic volumetric imaging system (installation 2, fig. 6), comprising: 
an adjustable magnetic field generator (“electro-magnet 17”, fig. 6 [0082]) to produce a magnetic field intensity having a maximum in at least one cross-section of a volume to be imaged (“strength of this variable magnetic field is between 10 mT and 10 T. The pulse shape of the magnetic field {right arrow over (B)} can be sinusoidal, square or have any arbitrary wave form” [0082]; magnetic field is applied to soft solid S as seen on fig. 6 in the left to right direction. The pulse shape of at least one of a sinusoid or a square would have at least one maximum as it travelled in the left to right direction. As defined by applicant’s specification, “cross-sections may be defined as planes substantially orthogonal to the propagation direction of the magnetic field” [0022]. Therefore, the horizontal coordinate location where the sinusoidal pulse reached its maximum would correspond to at least one cross-section of the volume to be imaged, which can be seen clearly in the annotated figure below); 

    PNG
    media_image1.png
    284
    518
    media_image1.png
    Greyscale

an electric current source to generate an electric field within the volume (“static or constant electric field {right arrow over (E)} is generated between two electrodes 42 and 44 via a generator of DC current 14” [0083]; electric field is applied to soft solid S as seen in fig. 6); 
and an acoustic transducer (“ultrasonic probe 10”, fig. 6 [0084]-[0085]) to receive acoustic signals (“shear waves” measured by ultrasonic probe 20 [0084]-[0085]) produced within the volume by a time-dependent electromagnetic force on the volume induced by the electric and magnetic fields (“the positive and negative particles of a region R of soft solid S located between electrodes 42 and 44 are subjected to variable Lorentz forces, which generates shear waves” [0084]; wherein the variable Lorentz forces result from at least one of variable magnetic field and electric field (time-dependent) [0029] and “Lorentz forces [are] induced both by the electric field and by the magnetic field to generate one or several shear waves in the soft solid to be studied” [0018]); 
Catheline does not disclose an electronic circuit to perform time-gating of an output of the acoustic transducer in temporal correlation with time-dependent adjustments to the magnetic field intensity maximum produced by the adjustable magnetic field generator.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an electronic circuit to perform time-gating of an output of the acoustic transducer in temporal correlation with time-dependent adjustments to the magnetic field intensity maximum produced by the adjustable magnetic field generator in order to select and register the time and direction from which the ultrasound arrived at the detection mechanism with its source electromagnetic pulse (claim 2).

However, Wen, also in the field of Lorentz forces resulting from an electric field and a magnetic field, does teach an electronic controller to control operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit (“The system includes a magnet 18 for generating a large static magnetic field, an ultrasound transducer 16, and electrical signal transducer 14, an electrical signal generator/receiver 12, and a controller/processor 10” (col. 6, lines 3-7), fig. 2 that shows the relationship between the controller/processor 10, ultrasound transducer 16, magnet 18, and electrical signal generator/receiver, “controller/processor 10, which may be a conventional computer, workstation, or adapted ultrasound processing system, is coupled to electrical signal generator/receiver 12, ultrasound transducer 16, and magnet 18, for controlling the overall signal acquisition sequences” (col. 7, lines 1-5), wherein the time-gating electronic circuit would be part of the ultrasound transducer 16 in the system of modified Catheline (specifically the teachings from Chang above)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an electronic controller to control operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit in order to effectively produce an image from Lorentz forces that originated in the body being imaged (col. 8, lines 12-31).

Modified Catheline does not specifically disclose that the biological tissue is at least partially encased in bone material.
However, Wen further teaches that the biological tissue is at least partially encased in bone material (“present invention is directed to a system and method to form an image of a conductive subject, such as the human body” (col. 3, lines 23-25) and “A subject (e.g. human body) or object (not shown) is positioned in the system such that the static magnetic field traverses the subject/object” (col. 6, lines 7-9), wherein the human body includes biological tissue at least partially encased in bone material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the biological tissue is at least partially encased in bone material as this would allow for in-vivo imaging of living organisms, which would provide an advantage to modified Catheline’s system which could only image excised organs from a human body.
Regarding claim 18, Catheline further discloses that the volume is at least partially encased in a metal-rich boundary (“In order to increase the accuracy of the method of the invention, metallic particles can be injected in the soft solid” [0092], wherein the volume corresponds to the target region R within the soft solid [0090]).  
Regarding claim 22, Catheline further discloses the at least one of the plurality of cross-sections (seen in annotated fig. 6 in claim 1) is defined as coplanar relative to the adjustable magnetic field generator (As defined by applicant’s specification, “cross-sections may be defined 
Regarding claim 23, modified Catheline does not disclose the electronic controller synchronizes operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit.  
However, Wen further teaches that the electronic controller (controller/processor 10, fig. 2) synchronizes operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit (“controller/processor 10, which may be a conventional computer, workstation, or adapted ultrasound processing system, is coupled to electrical signal generator/receiver 12, ultrasound transducer 16, and magnet 18, for controlling the overall signal acquisition sequences” (col. 7, lines 1-5), wherein the time-gating electronic circuit would be part of the ultrasound transducer 16, in the system of modified Catheline (specifically the teachings from Chang recited in claim 1), and the signal acquisition sequences would be synchronized in order to produce Lorentz forces and capture an image resulting from these forces (col. 3, line 63- col. 4, line 23) and (col. 8, lines 12-31)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an electronic controller synchronizing operation of the adjustable magnetic field generator, the electric current source, and the time-gating electronic circuit in order to effectively produce an image from Lorentz forces that originated in the body being imaged (col. 8, lines 12-31).

Regarding claim 47, Catheline further discloses the alternating magnetic field is at a frequency greater than 1 megahertz (“each one of electric E and magnetic field {right arrow over (B)} is a high frequency field, preferably a field modulated in amplitude, frequency and/or phase. In such a case, the respective frequencies of these fields, which can be as high as several MHz” [0086] and the magnetic field is variable [0086]).  
Regarding claim 48, Catheline further discloses the electric current source is an alternating current source to generate an alternating electric field within the volume (“alternative current I is applied to electrodes 42 and 44, an alternative electric field {right arrow over (E)} is generated between these electrodes, across region R of soft solid S” [0050] and “variable electric field {right arrow over (E)} and a variable magnetic field {right arrow over (B)}, each of them having a central frequency fo between 1 Hz and 10 kHz” [0086]).  
	Regarding claim 49, Catheline further discloses the AC electric current source is modulated at a frequency (“each one of electric E and magnetic field {right arrow over (B)} is a high frequency field, preferably a field modulated in amplitude, frequency and/or phase” [0086]) at least two times greater than that of the alternating magnetic field (“In such a case, the respective frequencies of these fields, which can be as high as several MHz, are chosen so that their central difference frequency Δfo, computed on the basis of their difference frequency Δf, is 
Regarding claim 71, Catheline further discloses an ultrasonic imaging system to process the acoustic signals received via the acoustic transducer to generate an image of at least a portion of the at least one cross-section (“An ultrasonic probe 10 is connected to an ultrasound scanner 12 and measures the propagation speed of the shear waves, as in the first embodiment, in order to implement an elastography method. Alternatively or in addition, an electric tomography method can be implemented on the basis of the detection of sources of shear waves corresponding to impedance inhomogeneities” [0085] wherein the electric tomography method creates a “’tomographic image’ of the electrical conductivity of soft solid S within region R” [0076]).

Claims 28, 30, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catheline in view of Chang and Wen, as applied to claims 1 and 45 respectively, in further view of Lipworth et al. (“Magnetic Metamaterial Superlens for Increased Range Wireless Power Transfer”) (hereinafter “Lipworth”).
Regarding claim 28, Catheline further discloses the electric current source comprises an alternating electric current source modulated at frequencies greater than 20 kilohertz (“Generator 
Modified Catheline does not disclose the magnetic field generator produces a quasistatic magnetic field.
However, Lipworth, also in the field of magnetic and electric fields, does teach the magnetic field generator produces a quasistatic magnetic field (“ quasi-static, magnetic fields” Abstract, “near-field transmission of quasi-static magnetic fields between non-resonant magnetic loop antennas” Discussion, and the first paragraph of Field-averaging homogenization method for finite-thickness, anisotropic metamaterial layers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a quasistatic magnetic field in order to address “health and safety concerns” (Abstract).
Regarding claim 30, Catheline further discloses the alternating electric current source is modulated at a frequency (“each one of electric E and magnetic field {right arrow over (B)} is a high frequency field, preferably a field modulated in amplitude, frequency and/or phase. In such a case, the respective frequencies of these fields, which can be as high as several MHz” [0086]) corresponding to a target frequency at which to receive acoustic signals via the acoustic transducer (“The frequency used for working ultrasonic probe 10 is between 100 kHz and 100 MHz, preferably between 2 MHz and 20 MHz, with a pulse repetition frequency between 10 Hz and 100 kHz, preferably between 1 kHz and 5 kHz” [0072]).

However, Lipworth, also in the field of magnetic and electric fields, does teach the magnetic field generator comprises a magnetic metamaterial superlens (“we demonstrate the impact of a magnetic metamaterial (MM) superlens” Abstract, “The superlens, which can refocus not only propagating far-field waves but also non-propagating, near-field waves, has been one of the more provocative concepts to emerge from the field of metamaterials” p. 1, and “superlens structure offers a means of controlling and manipulating the near-fields that would otherwise decay rapidly away from a source” p. 1)and at least one magnetic field source proximate the superlens (“A “superlens”, however, can concentrate the magnetic near fields of a source” Abstract and “superlens structure offers a means of controlling and manipulating the near-fields that would otherwise decay rapidly away from a source” p. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a magnetic metamaterial superlens and at least one magnetic field source proximate the superlens as incorporation of a superlens allows for “a means of controlling and manipulating the near-fields that would otherwise decay rapidly away from a source” (p. 1).

Claims 37, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catheline in view of Chang, Wen, and Lipworth, as applied to claim 28, in further view of Shapiro et al. (US 2014/0066752) (hereinafter “Shapiro”).

	However, Shapiro, also in the field of magnetic field application, does teach the adjustable magnetic field generator comprises an adjustable array of static magnetic field sources (“devices for externally applying a shaped magnetic field to a patient sufficient to direct a plurality of magnetizable objects, or a ferrofluid composed thereof, to a first desired target volume within the patient, wherein said device comprises an array of independently operable magnets” [0025], wherein the “magnetic field can be a shaped static magnetic field” [0017] and [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adjustable magnetic field generator comprises an adjustable array of static magnetic field sources in order to individually control and manipulate the magnetic field strength and direction [0025].
Regarding claim 38, modified Catheline does not disclose the adjustable array of static magnetic field sources is an array of electromechanically-actuated static magnetic field sources.  
However, Shapiro does teach the adjustable array of static magnetic field sources is an array of electromechanically-actuated static magnetic field sources (“devices for externally applying a shaped magnetic field to a patient sufficient to direct a plurality of magnetizable objects, or a ferrofluid composed thereof, to a first desired target volume within the patient, wherein said device comprises an array of independently operable magnets, where the magnets may be permanent magnets, electromagnets, or a combination thereof, and a Magnetic Field generator capable of dynamically and individually controlling and shaping the direction and strength of the magnetic fields of said magnets to thereby direct the plurality of magnetizable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adjustable array of static magnetic field sources is an array of electromechanically-actuated static magnetic field sources in order to individually control and manipulate the magnetic field strength and direction [0025].
Regarding claim 40, modified Catheline does not disclose the electromechanically- actuated static magnetic field sources are physically rotated during electromechanical actuation to achieve magnetic field amplitude, direction, or polarity modulation.  
However, Shapiro does teach the electromechanically- actuated static magnetic field sources are physically rotated during electromechanical actuation to achieve magnetic field amplitude, direction, or polarity modulation (“Also provided are devices for externally applying a shaped magnetic field to a patient sufficient to move a plurality of magnetizable objects, or a ferrofluid composed thereof, from a first desired target volume within the patient to at least one second desired target volume within the patient, wherein said device comprises an array of independently operable magnets, where the magnets may be permanent magnets, electromagnets, or a combination thereof, and a Magnetic Field generator capable of dynamically and individually controlling and shaping the direction and strength of the magnetic fields of said magnets to thereby move the plurality of magnetizable objects from, the first desired target volume to the at least second desired target volume” [0025], wherein the “magnetic field can be a shaped static magnetic field” [0017] and [0020]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electromechanically- actuated static magnetic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793